

117 HR 3462 RH: SBA Cyber Awareness Act
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 98117th CONGRESS1st SessionH. R. 3462[Report No. 117–138]IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mr. Crow (for himself and Mrs. Kim of California) introduced the following bill; which was referred to the Committee on Small BusinessOctober 12, 2021Reported from the Committee on Small Business; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo require an annual report on the cybersecurity of the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the SBA Cyber Awareness Act.2.Cybersecurity awareness reportingSection 10 of the Small Business Act (15 U.S.C. 639) is amended by inserting after subsection (a) the following:(b)Cybersecurity reports(1)Annual reportNot later than 180 days after the date of enactment of this subsection, and every year thereafter, the Administrator shall submit a report to the appropriate congressional committees that includes—(A)an assessment of the information technology (as defined in section 11101 of title 40, United States Code) and cybersecurity infrastructure of the Administration;(B)a strategy to increase the cybersecurity infrastructure of the Administration;(C)a detailed account of any information technology equipment or interconnected system or subsystem of equipment of the Administration that was manufactured by an entity that has its principal place of business located in the People’s Republic of China; and(D)an account of any cybersecurity risk or incident that occurred at the Administration during the 2-year period preceding the date on which the report is submitted, and any action taken by the Administrator to respond to or remediate any such cybersecurity risk or incident.(2)Additional reportsIf the Administrator determines that there is a reasonable basis to conclude that a cybersecurity risk or incident occurred at the Administration, the Administrator shall—(A)not later than 7 days after the date on which the Administrator makes that determination, notify the appropriate congressional committees of the cybersecurity risk or incident; and(B)not later than 30 days after the date on which the Administrator makes a determination under subparagraph (A)—(i)provide notice to individuals and small business concerns affected by the cybersecurity risk or incident; and(ii)submit to the appropriate congressional committees a report, based on information available to the Administrator as of the date which the Administrator submits the report, that includes—(I)a summary of information about the cybersecurity risk or incident, including how the cybersecurity risk or incident occurred; and(II)an estimate of the number of individuals and small business concerns affected by the cybersecurity risk or incident, including an assessment of the risk of harm to affected individuals and small business concerns.(3)Rule of constructionNothing in this subsection shall be construed to affect the reporting requirements of the Administrator under chapter 35 of title 44, United States Code, in particular the requirement to notify the Federal information security incident center under section 3554(b)(7)(C)(ii) of such title, or any other provision of law.(4)DefinitionsIn this subsection:(A)Appropriate congressional committeesThe term appropriate congressional committees means—(i)the Committee on Small Business and Entrepreneurship of the Senate; and(ii)the Committee on Small Business of the House of Representatives.(B)Cybersecurity risk; incidentThe terms cybersecurity risk and incident have the meanings given such terms, respectively, under section 2209(a) of the Homeland Security Act of 2002..October 12, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed